Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying plaintiff’s motion for recusal (see, People v Moreno, 70 NY2d 403, 405; People v Bibbs, 177 AD2d 1056, lv denied 79 NY2d 918). "Where, as here, there is no allegation that recusal is statutorily required (see, Judiciary Law § 14), the matter of recusal is addressed to the discretion and personal conscience of the Justice whose recusal is sought” (Matter of Card v Siragusa, 214 AD2d 1022, 1023). (Appeal from Order of Supreme Court, Monroe County, Ark, J.—Recusal.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.